213 F.3d 966 (7th Cir. 2000)
UNITED STATES OF AMERICA,    Plaintiff-Appellee,v.HERMAN MATTHEWS, also known as YUM,    Defendant-Appellant.
No. 98-1178
In the  United States Court of Appeals  For the Seventh Circuit
ARGUED FEBRUARY 17, 2000
DECIDED May 26,  2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern  Division.  No. 94 CR 333--William T. Hart, Judge.
Before Harlington WOOD, JR., COFFEY and  RIPPLE, Circuit Judges.
COFFEY, Circuit Judge.


1
On August 25,  1994, a grand jury in the Northern  District of Illinois returned a 43-count  indictment charging the defendant-  appellant, Herman Matthews, also known as  "Yum," and 17 others with a variety of  drug-related offenses. On January 12,  1995, a 66-count superseding indictment  naming Matthews and 15 others was filed  in the Northern District of Illinois.1


2
Prior to trial, Matthews filed a motion  to suppress electronic surveillance  evidence gathered against him in the  course of the court-ordered wiretap on  the phone of suspected drug dealer,  Mukglis Toma. Matthews argued that the  wiretap evidence must be suppressed  because he was not named or identified in  any of the applications for extensions of  the wiretap or in the orders granting  those extensions. The trial judge denied  Matthews' motion to suppress.


3
Undeterred by the denial of his motion  to suppress, Matthews elected to go to  trial, and on June 6, 1997, a jury found  Matthews guilty of Counts 1, 7, 13, 14,  16, 44, and 45.2 The judge then  sentenced Matthews to a term of  imprisonment of 188 months, to be  followed by five years of supervised  release, and a special assessment of  $350. Matthews was also ordered to  forfeit $28,000.


4
We affirm.

I.  BACKGROUND

5
During 1993 and 1994, Matthews and  others participated in a conspiracy to  possess, with the intent to distribute,  cocaine and marijuana in the Chicago,  Illinois, area.3 A wholesaler of  cocaine and marijuana, named Mukglis  Toma, was at the center of the  conspiracy, receiving drugs from  suppliers and distributing them to  customers; Matthews was one of Toma's  biggest customers.


6
On January 20, 1994, a judge in the  Northern District of Illinois approved  the government's application for a  thirty-day wiretap on Toma's cellular  phone, and thereafter granted three  extensions so that the wiretap ran  through May 12, 1994.


7
Shortly after the wiretap was activated,  FBI agents discovered that Toma  repeatedly called a particular pager  number and that each time he called that  pager, he received a return phone call  shortly thereafter from an individual  identifying himself as "Yum." The FBI  intercepted many of these phone  conversations discussing and arranging  drug transactions in which Toma agreed to  provide Yum with cocaine and marijuana  for distribution.


8
After subpoenaing the phone records of  Yum's pager, the agents learned that it  was registered to Fred Wyatt of 503 East  End Avenue in Calumet City, Illinois;  thus, the FBI agents were led to believe  that Yum was Fred Wyatt. Accordingly, all  further applications for extensions of  the wiretap listed Fred Wyatt as one of  the individuals whose conversations were  likely to be the subject of the  authorized phone interceptions.


9
There were a number of reasons that the  FBI believed that Wyatt was Yum. The  pager number hat Toma called was  registered to Wyatt. Wyatt, whom agents  learned had a criminal history,4 lived  in the immediate area of the suspected  drug activity. In several of their  recorded conversations, Toma and Yum  discussed meeting at a hot dog stand to  conduct their drug transactions. Because  Wyatt lived near a hot dog stand, the FBI  set up surveillance at the stand near  Wyatt's home on a number of occasions in  the hope of observing him in a narcotics  transaction. After the surveillance at  the hot dog stand nearest to Wyatt's  house proved unfruitful as to drug  activity, the FBI set up surveillance at  other hot dog stands in the vicinity of  Wyatt's house. Despite their repeated  efforts, the FBI never observed the  individual who identified himself as Yum  purchase any narcotics.


10
After the authorization for the wiretap  expired, the FBI attempted to arrest  those persons whom it concluded were  involved in the drug trafficking  conspiracy at issue. At the time, the FBI  was still convinced that the individual  identifying himself as Yum was Fred  Wyatt, and on May 13, 1994, federal  authorities arrested Wyatt and brought  him in for questioning. The arresting  agents concluded, shortly thereafter,  that, despite their earlier information  and belief, Wyatt was not Yum. Wyatt was  released from custody and all charges  against him were dismissed. As a result  of this setback, the FBI continued to  investigate the drug conspiracy.


11
After certain individuals involved in  this conspiracy were arrested and began  to cooperate with the authorities in the  investigation, the FBI became aware of  the fact that "Yum" was actually Herman  Matthews; thereafter, Matthews was  arrested and admitted that Yum was, in  fact, one of his nicknames. Matthews,  alias "Yum," was then charged along with  fifteen other individuals with several  counts of possession of cocaine and  marijuana with intent to distribute.


12
Prior to trial, Matthews filed a motion  to suppress the electronic surveillance  evidence gathered in the course of the  court-ordered wiretap on the phone of  suspected drug dealer, Mukglis Toma.  Matthews argued that even after the  authorities had intercepted phone calls  made by "Yum," one of Matthews' aliases,  he was neither named nor identified in  any applications for extensions of the  wiretap order or in the orders granting  such extensions. Thus Matthews claimed  that Title III of the Omnibus Crime  Control and Safe Streets Act of 1968 had  been violated, and any communications  involving him which occurred after the  government learned of "Yum's" involvement  must be suppressed. See 18 U.S.C.  sec.sec. 2518(1)(b)(iv) and (4)(a).5  The trial judge rejected Matthews'  arguments and, as stated previously, a  jury convicted Matthews of all but one of  the Counts charged in the indictment.


13
Matthews appeals the denial of his  motion to suppress, arguing that the  wiretap orders were invalid because they  failed to provide sufficient information  as to the identity of those individuals  whose communications were likely to be  intercepted.

II.  DISCUSSION

14
As we have repeatedly stated, "[w]hen  reviewing the denial of a motion to  suppress, we review the district court's  conclusions of law de novo, and we review  the court's findings of fact for clear  error." United States v. Taylor, 196 F.3d 854, 859-60 (7th Cir. 1999) (citation  omitted).


15
Title III of the Omnibus Crime Control  and Safe Streets Act of 1968 (Title III)  requires that each application  authorizing the interception of wire  communications include "the identity of  the person, if known, committing the  offense and whose communications are to  be intercepted." 18 U.S.C. sec.  2518(1)(b)(iv) (emphasis added). Title  III also requires that each order  authorizing the interception of wire  communications include the identity of  persons, if known, whose communications  are likely to be intercepted. See 18  U.S.C. sec. 2518(4)(a). Title III  provides that intercepted communications  may be suppressed if: (i) the communication was unlawfully  intercepted;


16
(ii) the order of authorization or  approval under which it was intercepted  is insufficient on its face; or


17
(iii) the interception was not made in  conformity with the order of  authorization or approval.    18 U.S.C. sec. 2518(10).


18
The Supreme Court has previously  addressed the issue of wiretap  applications, orders, and interceptions,  and under what circumstances the  information obtained from electronic  surveillance must be suppressed. See  United States v. Donovan, 429 U.S. 413  (1977). In Donovan, the government's  wiretap application listed six  individuals suspected of transacting  illegal gambling over the telephone  wires. In the course of monitoring the  telephone calls, the government learned  the names of other individuals who were  participating in the alleged illegal  gambling. In applying for wiretap  extensions, the government failed to  identify these additional individuals.  The government later indicted several of  these unnamed individuals, and they in  turn moved to suppress the wiretap  evidence based on the government's  failure to comply with 18 U.S.C. sec.sec.  2518(1)(b)(iv) and (4)(a) in that it did  not identify those individuals in spite  of the fact that agents learned of their  identity during the course of its  investigation. The trial court granted  the unnamed individuals' motion to  suppress, and the Sixth Circuit affirmed.  The Supreme Court reversed, stating that  wiretap applications must contain the  name of an individual if the government  has probable cause to suspect that the  individual is engaged in illegal activity  and is likely to be intercepted. See  Donovan, 429 U.S. at 428, 431-37.  However, the Court went on to hold that  suppression of the evidence is not  necessarily the appropriate remedy for a  violation of Title III unless the  defendant demonstrates either 1) bad  faith on the part of the government; or  2) prejudice resulting from his failure  to be named in or timely notified of the  intercept order. See id. at 439 n.26; 54  A.L.R. Fed. 599 (1981).


19
The wiretap statute provides that a  court may approve a wiretap application  if it determines that normal  investigative techniques have failed or  are not likely to succeed and there is  probable cause to believe that: 1) an  individual is engaged in criminal  activity; 2) communications about the  offense will be obtained through  interception; and 3) the target  facilities are being used in connection  with the suspected criminal activity. See  18 U.S.C. sec. 2518(3)(a)-(d). The  Donovan Court noted that if a  surveillance application meets the  standards enumerated in the statute and a  "judge concludes that the wiretap order  should issue, the failure to identify  additional persons who are likely to be  overheard engaging in incriminating  conversations could hardly invalidate an  otherwise lawful judicial authorization." 429 U.S. at 435 (emphasis added). The  Court held that because there was no  evidence that the government agents  knowingly failed to identify the unnamed  individuals in an attempt to conceal  relevant information that might have  suggested that probable cause was lacking  from the court issuing the order,  suppression was not warranted. See id. at  436 n.23; see also United States v.  DeJesus, 887 F.2d 114, 117 (6th Cir.  1989); United States v. Davis, 882 F.2d 1334, 1344 (8th Cir. 1989); United States  v. Savaiano, 843 F.2d 1280, 1291 (10th  Cir. 1988); United States v. Baker, 589 F.2d 1008, 1011-12 (9th Cir. 1979).


20
Matthews attempts to distinguish the  case before us from Donovan by arguing  that the government intentionally misled  the district judge who authorized the  issuance of the intercept order by naming  Fred Wyatt in the extension applications  but not Yum. Matthews claims that the  government knew that Wyatt and Yum were  not the same person but intentionally  concealed this fact from the issuing  judge because it would have somehow  jeopardized the government's  investigation of this particular drug  conspiracy.


21
The district court dismissed Matthews'  theory as implausible, finding that it  "defies belief." The judge concluded that  the fact that the government disclosed  Wyatt's name in its request for an  extension of the surveillance orders was  sufficient, finding that the FBI  reasonably believed Wyatt to be the  identity of the intercepted voice. The  record provides ample support for the  trial judge's conclusion that the  government's failure to name Herman  Matthews in its applications for  extensions was based on a lack of  knowledge of the true identity of the  intercepted voice. We are of the opinion  that this conclusion is logical and  reasonable: Yum's pager was registered to  Wyatt; Wyatt had a criminal record and  lived in the area of the suspected  illegal narcotics activity; Wyatt's house  was located near a hot dog stand; and  Toma and Yum often planned and discussed  future transactions to take place near  hot dog stands. Furthermore, the record  is barren of any evidence that might lead  us to conclude that the district judge  erred in finding that the government made  an honest mistake in failing to name Yum  or Matthews in its applications for  surveillance; the fact remains that the  police reasonably believed that Fred  Wyatt was Yum, and that the officers did  not know the real identity of Yum until  other individuals were arrested and began  to cooperate with the authorities. The  fact that further investigation revealed  that Wyatt was not Yum does not make the  officers' original belief unreasonable.  Because Matthews has failed to establish  bad faith on the government's behalf,  much less any prejudice he suffered, we  agree with the trial judge and conclude  that the admission of the wiretap  evidence was proper.


22
The decision of the district court is    AFFIRMED.



Notes:


1
 The superseding indictment named Matthews in  Counts 1, 7, 13, 14, 16, 44, 45, and 66. Count  One charged Matthews and the other defendants  with conspiracy to distribute cocaine and  marijuana and with possession with intent to  distribute kilogram quantities of cocaine and  pound quantities of marijuana. See 21 U.S.C.  sec.sec. 846 and 841(a)(1). Counts 7, 13, and 44  charged Matthews with possession with the intent  to distribute unspecified quantities of cocaine,  see 21 U.S.C. sec. 841(a)(1) and 18 U.S.C. sec.  2, while Counts 14 and 45 charged the defendant  Matthews with the use of a communication facility  to commit and facilitate the commission of felony  drug offenses in violation of 21 U.S.C. sec.  843(b) and 18 U.S.C. sec. 2. Count 16 charged him  with possession with intent to deliver four  kilograms of cocaine, see 21 U.S.C. sec.  841(a)(1) and 18 U.S.C. sec. 2.  Finally, Count  66 charged Matthews and others with using and  carrying firearms during and in relation to the  commission of a drug trafficking crime, in  violation of 18 U.S.C. sec.sec. 924(c) and 2.


2
 Matthews never went to trial on Count 66. Upon  the motion of the government, Count 66 was  dismissed at sentencing.


3
 For a more detailed discussion of the facts  surrounding the drug conspiracy, see United  States v. Magana, 118 F.3d 1173, 1178-80 (7th  Cir. 1997). Magana involved the consolidated  appeals of eight of Matthews' co-conspirators who  were convicted of a variety of federal narcotics  offenses.


4
 The record does not reflect the exact nature of  Wyatt's police record.


5
 Title III of the Omnibus Crime Control and Safe  Streets Act of 1968 requires that each  application authorizing the interception of wire  communications include "the identity of the  person, if known, committing the offense and  whose communications are to be intercepted," 18  U.S.C. sec. 2518(1)(b)(iv), and that each order  authorizing the interception of wire  communications specify "the identity of the  person, if known, whose communications are to be  intercepted." 18 U.S.C. sec. 2518(4)(a) (emphasis  added).